EXHIBIT 10.1


2008 DIRECTOR FEES
 
NATIONAL PENN BANCSHARES
 
2008
  Outside Directors only
 
Retainers:  Board members must attend in person or by phone 75% of meetings
(Board and Committee Meetings combined) to be paid retainer. Committees
include:  Audit, Executive, Compensation, Nominating/Corp. Governance.
 
Chairperson of Audit Committee
Chairperson of Executive Committee
Chairperson of Compensation Committee
Chairperson of Nominating/Corporate Governance Committee
Chairperson of Risk Committee
Additional Retainer – Lead Independent Director
All Other Board Members
$16,200
$13,700
$13,700
$13,700
$13,700
$10,000
$11,200
Meeting Fees (per meeting attended) (Monthly Meetings)
 
$1,000
Committee Fees (per meeting attended)
 
Audit Committee members, including Chairperson
Audit Committee Meeting by Conference Call
Chairperson of Audit Committee also receives fee per phone meeting
   with accountants
Audit Committee Chairperson attendance at Subsidiary Board Meeting
Audit Committee Members attendance at Executive Disclosure
   Committee meeting
All Other Committee Members, including Chairperson (Executive, Compensation,
Nominating/Corp Governance and Risk)
All Other Committee Phone Meetings
IT Subcommittee
$750
 $750
 $250
 
$750
$750
 
$500
 
$500
$500
Director Education
 
$750 per day,
 (includes travel day)
   
Strategic Planning Meeting
 
Day #1
$1,000 Board Mtg Fee
$500 Strat. Plan Mtg.
Day #2
$500 Strat Plan Mtg.
   
NATIONAL PENN BANK
 
 
Outside Directors only (per meeting attended)
 
Board meetings (held quarterly)
Phone meeting
Travel expense allowance-annual
$1,000
$1,000
$500
   
DIRECTOR EMERITUS
 
This retainer covers all meetings attended. Includes Bank and Bancshares Board
Meetings and any committee meetings the director emeritus may attend.
$2,000



6


--------------------------------------------------------------------------------


 


NATIONAL PENN BANK
 
2008
ADVISORY BOARDS
 
Outside directors only
 
Philadelphia Region Advisory Board
Berks County Advisory Board
Manufacturing Group Advisory Board
FirstService Bank
HomeTowne Heritage Advisory Board
Peoples First
Nittany Bank
KNBT Advisory Board
 
N/A
$250 per mtg
$250 per mtg
$250 per mtg
$6,000/Yr.
N/A
$18,000/Yr
$25,000/Yr
   
NATIONAL PENN INVESTORS TRUST COMPANY
 
Outside directors only
 
Retainer for all non-bank board members
Chairperson
Board Meetings
Phone Meetings
$1,000
$750 per mtg
$500 per mtg
 $500 per mtg
   
CHRISTIANA BANK AND TRUST COMPANY
 
Outside Directors only (per meeting attended)
Audit Committee members, including Chairperson
Trust Committee, including Chairperson
Travel expense allowance-annual
$1,000 per mtg
$750 per mtg
$500 per mtg
$500

 
7

--------------------------------------------------------------------------------



 
 









